DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and response filed on 1/20/2022 has been entered and overcomes the rejections to the claims.
Allowable Subject Matter
Claims 1-3 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest an apparatus for generating electromagnetic waves comprised of, in part, a magnetic field generator configured to generate a time varying magnetic field, oriented in a direction transverse to the X-Y plane containing said apparatus across the passage,
thereby imparting oscillations to the electrons for inducing an oscillating electric field
between said pair of metal plates, said oscillating electric field configured to induce a
time varying current in said resonator resulting in the generation of electromagnetic
waves; and a pick-up loop coupled to said resonator and configured to extract said generated electromagnetic waves, wherein said bursts of electrons travel along an undulating path under the influence of said time varying magnetic field, and wherein said bursts of electrons travel one cycle of oscillation in a fixed time period, along with the rest of the limitations of the claim, along with the rest of the limitations of the claim.
	Due to their dependency, claims 2-3 and 6-10 are necessarily allowable.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879